Exhibit 10.16

INDEMNIFICATION AGREEMENT

THIS AGREEMENT dated as of June 3, 2014 and effective as of as of the
consummation of the merger (the “Merger”) between Pentair plc (“Parent”) and
Pentair Ltd. (such time, the “Effective Time”), by and between Pentair
Management Company, a Delaware corporation (the “Company”), and [•] (“Covered
Person”).

WHEREAS, Covered Person has previously served as a director and/or officer for
Pentair Ltd., the publicly-traded holding company for the Pentair group of
companies, including the Company, which, pursuant to the merger agreement
between Pentair Ltd. and Parent, will, simultaneously with the effectiveness of
this Agreement, consummate the Merger, resulting in Parent becoming the ultimate
parent entity of the Company and the Pentair group;

WHEREAS, following the Effective Time, the Company will be an indirect wholly
owned subsidiary of Parent;

WHEREAS, it is essential to the Company that the ultimate parent entity of the
Pentair group retain and attract as directors and officers the most capable
persons available;

WHEREAS, in order to attract such persons, Parent must provide such persons with
adequate protection through indemnification against the risks of claims and
actions against them arising out of their services to and activities on behalf
of Parent;

WHEREAS, the Company has requested that Covered Person serve as a director
and/or officer of Parent upon the Effective Time, and, if requested to do so by
the Company, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other Enterprise;

WHEREAS, due to restrictions imposed by Irish law, the Articles of Association
of Parent do not confer indemnification and advancement rights on its directors
and officers as broad as the indemnification and advancement rights that, prior
to the Effective Time, were provided by Pentair Ltd. to its directors and
officers;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as directors and/or officers of
Parent to the fullest extent permitted by the General Corporation Law of the
State of Delaware so that they will serve or continue to serve as directors
and/or officers of Parent free from undue concern that they will not be so
indemnified due to the applicable law applying to the ultimate parent entity of
the Pentair group as a result of the Merger;

NOW, THEREFORE, in consideration of the above premises, Covered Person’s service
to Parent and the covenants and agreements set forth below, and for other good
and valuable consideration and other benefits received, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(b) Board: the Board of Directors of Parent.

(c) Change of Control: shall occur, with respect to Parent, if:

(i) any Person becomes a “Beneficial Owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Parent;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board immediately following the
Merger, provided that any person becoming a member of the Board subsequent to
such date whose election or nomination for election was supported by
three-quarters of the members of the Board who then comprised the Incumbent
Directors shall be considered to be an Incumbent Director;

(iii) Parent adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets;

(iv) all or substantially all of the assets or business of Parent is disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of Parent immediately prior to such a merger, consolidation or
other transaction beneficially own, directly or indirectly, 50% or more of the
Voting Shares or other ownership interests of the entity or entities, if any,
that succeed to the assets or business of Parent); or

(v) Parent combines with another company and is the surviving corporation but,
immediately after the combination, the shareholders of Parent immediately prior
to the combination hold, directly or indirectly, 50% or less of the Voting
Shares of the combined company (there being excluded from the number of shares
held by such shareholders, but not from the Voting Shares of the combined
company, any shares received by Affiliates of such other company in exchange for
shares of such other company).

(d) Enterprise: Parent and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Covered Person is or was serving at the request of the Company as a
director, officer, trustee, general partner, managing member, fiduciary, board
of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(f) Expenses: any expense, liability, or loss, including reasonable attorneys’
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

(g) Indemnifiable Event: (i) any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Covered Person is or was a director, officer, secretary or employee of Parent,
or while a director, officer or secretary of Parent is or was serving at the
request of the Company as a director, officer, secretary, employee, trustee,
agent, or fiduciary of any other Enterprise, or related to anything done or not
done by Covered Person in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
secretary, employee, trustee, agent, or fiduciary or in any other capacity while
serving as a director, officer, secretary, employee, trustee, agent, or
fiduciary, or (ii) any event or occurrence that took place prior to the
Effective Time, related to the fact that Covered Person was a director or
officer of Pentair Ltd., or while a director or officer of Pentair Ltd. was
serving at the request of Pentair Ltd. as a director, officer, employee,
trustee, agent, or fiduciary of any other Enterprise, or was a director,
officer, employee, trustee, agent, or fiduciary of a foreign or domestic
corporation that was a predecessor corporation of Pentair Ltd. or another
Enterprise at the request of such predecessor corporation, or related to
anything done or not done by Covered Person in any such capacity, whether or not
the basis of the Proceeding is alleged action in an official capacity as a
director, officer, employee, trustee, agent, or fiduciary or in any other
capacity while serving as a director, officer, employee, trustee, agent, or
fiduciary.

(h) Independent Counsel: the person or body appointed as such in connection with
Section 3.

(i) officer of Parent: officer of Parent as defined or appointed by the Board.

(j) Person: means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental authority or similar
entity or organization.

(k) Proceeding: any threatened, pending, or completed investigation, inquiry,
hearing, action, suit, proceeding or alternative dispute resolution mechanism
(including by or in the right of Parent), whether civil, criminal,
administrative or investigative.

(l) Reviewing Party: the person or body appointed as such in accordance with
Section 3.

(m) Specified Change of Control: a Change of Control of Parent (other than a
Change in Control approved by a majority of the Incumbent Directors).

(n) Voting Shares: with respect to any Enterprise, capital shares of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors (or similar function) of such
Enterprise.

 

3



--------------------------------------------------------------------------------

2. Agreement to Indemnify.

(a) General Agreement. In the event Covered Person was, is, or is threatened to
be made a party to or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Covered Person from and against any and all Expenses to the fullest extent
permitted by law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute or provided by Parent’s Articles of Association,
the separate deed of indemnification which Covered Person has with Parent or
applicable law.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Covered Person shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Covered Person
against Parent or any director or officer of Parent unless (i) Parent has joined
in or the Board has consented to the initiation of such Proceeding; (ii) the
Proceeding is one to enforce indemnification rights under Section 5; or
(iii) the Proceeding is instituted after a Specified Change in Control and
Independent Counsel has approved its initiation.

(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Covered Person has been successful on the merits
or otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Covered Person
shall be indemnified by the Company hereunder against all Expenses incurred in
connection therewith.

(d) Expense Advances. If Covered Person is made or threatened to be made a party
to a Proceeding or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, Covered Person is entitled, upon
written request to the Company, to advancement of reimbursement by the Company
of reasonable expenses, including attorneys’ fees and disbursements, incurred by
the person in advance of the final disposition of the Proceeding (“Expense
Advances”), upon receipt by the Company of a written affirmation by Covered
Person of a good faith belief that the criteria for indemnification by the
Company pursuant to this Section 2 have been satisfied and a written undertaking
by Covered Person to repay all amounts so paid or reimbursed by the Company, if
it is ultimately determined (by a final, non-appealable adjudication or
arbitration decision to which Covered Person is a party) that the criteria for
such indemnification under this Section 2 have not been satisfied. Covered
Person shall not be entitled to any Expense Advance in respect of a Proceeding
if in the determination of the Reviewing Party (which determination is subject
to challenge by Covered Person pursuant to Section 4(b)) it previously has
already been ultimately determined that Covered Person is not entitled to
indemnification under this Section 2 in respect of the Indemnifiable Event that
is the subject matter of the Proceeding. Covered Person’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

 

4



--------------------------------------------------------------------------------

(e) Partial Indemnification. If Covered Person is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Covered Person for the portion thereof to which Covered
Person is entitled.

(f) Prohibited Indemnification. Notwithstanding any other provision of this
Agreement, no indemnification pursuant to this Agreement shall be paid by the
Company:

(i) on account of any Proceeding in which judgment is rendered against Covered
Person for an accounting of profits made from the purchase or sale by Covered
Person of securities of Parent pursuant to the provision of Section 16(b) of the
Exchange Act or similar provision of any federal, state, or local laws; or

(ii) if a court or governmental or administrative authority of competent
jurisdiction by a final determination not subject to appeal, determines that
Covered Person has committed a breach of his or her statutory duties to Parent
for which such indemnification would be invalid under applicable law.

3. Reviewing Party; Exhaustion of Remedies. (a) Prior to any Specified Change in
Control, the Reviewing Party with respect to a Proceeding shall be (i) the
members of the Board who are not parties to such Proceeding, even though less
than a quorum (acting by a majority vote thereof); (ii) a committee comprised
entirely of members of the Board who are not parties to such Proceeding (acting
by a majority vote thereof), such committee to be designated by a majority vote
of the Board; (iii) if there is no such member of the Board, or if such member
or members of the Board so direct, by Independent Counsel in a written opinion;
or (iv) the General Meeting of Shareholders (acting by resolution of a majority
of the shares represented at the General Meeting). After a Specified Change of
Control, the Reviewing Party shall be Independent Counsel.

(b) With respect to all matters arising after a Specified Change in Control
concerning the rights of Covered Person to indemnification and Expense Advances
under this Agreement, the separate deed of indemnification which Covered Person
has with Parent or any other agreement to which Parent or any of its Affiliates
is a part, or under applicable law or Parent’s Articles of Association now or
hereafter in effect relating to indemnification for Indemnifiable Events, Parent
and the Company shall seek legal advice only from Independent Counsel selected
by Covered Person and approved by Parent (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for Parent,
the Company or Covered Person (other than previously acting as Independent
Counsel) within the last five years. The Independent Counsel shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest (other than previously acting as
Independent Counsel) in representing Parent, the Company or Covered Person in an
action to determine Covered Person’s rights under this Agreement. Such
Independent Counsel, among other things, shall render its written opinion to
Parent, the Company and Covered Person as to whether and to what extent Covered
Person should be permitted to be indemnified under applicable law. In

 

5



--------------------------------------------------------------------------------

doing so, the Independent Counsel may consult with (and rely upon) counsel in
any appropriate jurisdiction (e.g., Delaware) who would qualify as Independent
Counsel (“Local Counsel”). The Company agrees to pay the reasonable fees of the
Independent Counsel and the Local Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel or the Local Counsel pursuant hereto.

(c) Prior to making written demand on the Company for indemnification pursuant
to Section 4(a) or making a request for Expense Advance pursuant to
Section 2(d), Covered Person shall (i) seek such indemnification or Expense
Advance, as applicable, under any applicable insurance policy and (ii) request
that Parent consider in its discretion whether to make such indemnification or
Expense Advance, as applicable. Upon any such request by Covered Person of
Parent, Parent shall consider whether to make such indemnification or Expense
Advance, as applicable, based on the facts and circumstances related to the
request. Parent may require, as a condition to making any indemnification or
Expense Advance, as applicable, that Covered Person enter into an agreement
providing for such indemnification or Expense Advance, as applicable, to be made
subject to substantially the same terms and conditions applicable to an
indemnification or Expense Advance, as applicable, by the Company hereunder
(including, without limitation, conditioning any Expense Advance upon delivery
to Parent of an undertaking of the type described in Section 2(d)). In the event
indemnification or Expense Advance, as applicable, is not received pursuant to
an insurance policy, or from Parent, within 5 business days of the later of
Covered Person’s request of the insurer and Covered Person’s request of Parent
as provided in the first sentence of this Section 3(c), Covered Person may make
written demand on the Company for indemnification pursuant to Section 4(a) or
make a request for Expense Advance pursuant to Section 2(d), as applicable.

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Covered Person shall be entitled to indemnification
of Expenses, and shall receive payment thereof, from the Company in accordance
with this Agreement as soon as practicable after Covered Person has made written
demand on the Company for indemnification, unless the Reviewing Party has given
a written opinion to the Company that Covered Person is not entitled to
indemnification under applicable law.

(b) Adjudication or Arbitration. (i) If Covered Person has not received
indemnification or an Expense Advance after making a demand in accordance with
the terms of this Agreement (a “Nonpayment”), Covered Person shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation in any federal or state court located in the State of Delaware having
subject matter jurisdiction thereof (each such court, as applicable, the
“Applicable Court”) seeking an initial determination by the court or challenging
any determination by the Reviewing Party or any aspect thereof. Any
determination by the Reviewing Party not challenged by Covered Person in any
such litigation shall be binding on the Company and Covered Person. The remedy
provided for in this Section 4(b) shall be in addition to any other remedies
available to Covered Person at law or in equity. The Company and Covered Person
hereby irrevocably and unconditionally (A) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Applicable Court and not in any other court in the United States or in any other
country, (B)

 

6



--------------------------------------------------------------------------------

consent to submit to the exclusive jurisdiction of the Applicable Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (C) waive any objection to the laying of venue or any such action or
proceeding in the Applicable Court, and (D) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Applicable
Court has been brought in an improper or inconvenient forum.

(ii) Alternatively, in the case of a Nonpayment, Covered Person, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to this
Agreement that Covered Person is not entitled to indemnification or an Expense
Advance, any judicial proceeding or arbitration commenced pursuant to this
Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Covered Person shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) the Company shall have the burden of
proving Covered Person is not entitled to indemnification or Expense Advance, as
the case maybe. If Covered Person commences a judicial proceeding or arbitration
pursuant to this Section 4(b), Covered Person shall not be required to reimburse
the Company for any advances pursuant to Section 2(d) until a final
determination is made with respect to Covered Person’s entitlement to an Expense
Advance (as to which all rights of appeal have been exhausted or lapsed).

(iv) In the event that Covered Person, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, if Covered Person
prevails in whole or in part in such action, Covered Person shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all Expenses actually and reasonably incurred by Covered Person in so
enforcing his or her rights under, or so recovering damages for breach of, this
Agreement, in such judicial adjudication or arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions.

(i) It shall be a defense to any action brought by Covered Person against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Covered Person pursuant to this Agreement for
the amount claimed; provided that the Company may not assert this defense in an
action brought by Covered Person to enforce a claim for Expense Advance in
respect of a Proceeding unless it previously has already been ultimately
determined (by a final, non-appealable adjudication or arbitration decision to
which Covered Person is a party) that Covered Person is not entitled to
indemnification under Section 2 in respect of the Indemnifiable Event that is
the subject matter of the Proceeding.

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Covered Person is entitled to be indemnified
hereunder, the burden of proving such a defense or determination shall be on the
Company.

 

7



--------------------------------------------------------------------------------

(iii) Neither the failure of the Reviewing Party, the Company or Parent
(including its Board, Independent Counsel, or its shareholders) to have made a
determination prior to the commencement of such action by Covered Person that
indemnification of Covered Person is proper under the circumstances because
Covered Person has met the standard of conduct set forth in applicable law, nor
an actual determination by the Reviewing Party, the Company or Parent (including
its Board, Independent Counsel, or its shareholders) that Covered Person had not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Covered Person has not met the applicable standard of
conduct.

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Covered Person did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

(v) For purposes of any determination of good faith, Covered Person shall be
deemed to have acted in good faith if Covered Person’s action is based on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Covered Person by the management of such
Enterprise in the course of their duties, or on the advice of legal counsel for
such Enterprise or on information or records given or reports made to such
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by such Enterprise. The provisions of this Section 4(c)(v)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Covered Person may be deemed or found to have met the
applicable standard of conduct set forth in applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Covered Person for purposes of determining
any right to indemnification under this Agreement.

(vii) The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Agreement that the procedures or
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any court or before any arbitrator that the Company is bound by all
the provisions of this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Covered Person’s rights under Section 4(b)(iv), the Company shall indemnify
Covered Person against any and all Expenses that are incurred by Covered Person
in connection with any action brought by Covered Person:

(a) for indemnification or advance payment of Expenses under any agreement to
which the Company or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Parent’s Articles of Association now or
hereafter in effect relating to indemnification or advance payment of Expenses
for Indemnifiable Events (it being specified, for the avoidance of doubt, that
this clause (a) shall not be deemed to provide Covered Person with a right to
the indemnification or advance payment of Expenses being sought in such action);
and/or

 

8



--------------------------------------------------------------------------------

(b) for obtaining recovery under directors’ and officers’ liability insurance
policies maintained by Parent, but only in the event that Covered Person
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be. In addition, the Company shall, if so requested by
Covered Person, provide Expense Advances to Covered Person, subject to and in
accordance with Section 2(d), in respect of any such action.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Covered Person of notice of the
commencement of any Proceeding, Covered Person shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify Parent
and the Company of the commencement thereof; but the omission so to notify
Parent and the Company will not relieve the Company from any liability that it
may have to Covered Person, except as provided in Section 6(c).

(b) Defense. With respect to any Proceeding as to which Covered Person notifies
Parent and the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Covered Person. After notice
from the Company to Covered Person of its election to assume the defense of any
Proceeding, the Company shall not be liable to Covered Person under this
Agreement or otherwise for any Expenses subsequently incurred by Covered Person
in connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Covered Person shall have the
right to employ legal counsel in such Proceeding, but all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at Covered Person’s expense unless: (i) the employment of legal counsel
by Covered Person has been authorized by the Company, (ii) Covered Person has
reasonably determined that there may be a conflict of interest between Covered
Person and the Company and/or Parent in the defense of the Proceeding,
(iii) after a Specified Change in Control, the employment of counsel by Covered
Person has been approved by the Independent Counsel, or (iv) the Company shall
not in fact have employed counsel to assume the defense of such Proceeding, in
each of which cases all Expense of legal counsel of Covered Person in respect of
the Proceeding shall be borne by the Company. The Company shall not be entitled
to assume the defense of any Proceeding brought by or on behalf of the Company
or as to which Covered Person shall have employed legal counsel as provided for
in (ii), (iii) and (iv) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify Covered
Person under this Agreement or otherwise for any amounts paid in settlement of
any Proceeding effected without the Company’s written consent, such consent not
to be unreasonably withheld; provided, however, that if a Specified Change in
Control has occurred, the Company shall be liable for indemnification of Covered
Person for amounts paid in settlement if the Independent

 

9



--------------------------------------------------------------------------------

Counsel has approved the settlement. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on Covered Person
without Covered Person’s written consent. The Company shall not be liable to
indemnify Covered Person under this Agreement with regard to any judicial award
to the extent the Company was not given a reasonable and timely opportunity, at
its expense, to participate in the defense of such action; the Company’s
liability hereunder shall not be excused if participation in the Proceeding by
the Company was barred by this Agreement.

7. Establishment of Trust. In the event of a Specified Change in Control, the
Company shall, upon written request by Covered Person, create a trust for the
benefit of Covered Person (the “Trust”) and from time to time upon written
request of Covered Person shall fund the Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Covered Person,
(ii) the Trustee (as defined below) shall advance, within five business days of
a request by Covered Person, any and all Expenses to Covered Person (and Covered
Person hereby agrees to reimburse the Trust under the same circumstances for
which Covered Person would be required to reimburse the Company under
Section 2(d) of this Agreement), (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to Covered Person all amounts for which Covered
Person shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Covered Person has been fully indemnified
under the terms of this Agreement. The trustee of the Trust (the “Trustee”)
shall be chosen by Covered Person. Nothing in this Section 7 shall relieve the
Company of any of its obligations under this Agreement. All income earned on the
assets held in the Trust shall be reported as income by the Company for federal,
state, local, and foreign tax purposes. The Company shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

8. Non-Exclusivity. It being the policy of the Company that indemnification of
Covered Person shall be made to the fullest extent permitted by the applicable
law, the indemnification provided by this Agreement shall not be deemed
exclusive (a) of any other rights Covered Person may be entitled, including
pursuant to Parent’s Articles of Association, any separate agreement, including
the separate deed of indemnification which Covered Person has with Parent,
applicable law, any insurance purchased by Parent, vote of shareholders of
Parent or disinterested members of the Board, or pursuant to the direction
(however embodied) of any court of competent jurisdiction, or otherwise, both as
to action in his or her official capacity and as to action in another capacity
while holding such office, or (b) of the power of the Company to indemnify any
person who is or was an employee or agent of Parent or of another Enterprise
which he or she is serving or has served at the request of Parent. The
indemnification provided by this Agreement shall continue as to Covered Person
after he or she has ceased to be a member of the Board or officer of Parent and
shall inure to the benefit of his or her heirs, executors, and administrators.

 

10



--------------------------------------------------------------------------------

To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification than would be afforded currently under
Parent’s Articles of Association, the separate deed of indemnification which
Covered Person has with Parent, applicable law or this Agreement, it is the
intent of the parties that Covered Person enjoy by this Agreement the greater
benefits so afforded by such change.

9. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of the Company contained herein shall continue for so
long as Covered Person shall be subject to, or involved in, any Proceeding for
which indemnification is provided pursuant to this Agreement.

10. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Covered Person
for any reason whatsoever, the Company, in lieu of indemnifying Covered Person,
shall contribute to the amount incurred by Covered Person, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
Indemnifiable Event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Parent on one
hand, and Covered Person on the other hand, as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company and/or Parent (and its directors, officers, employees and agents)
on one hand, and Covered Person on the other hand, in connection with such
event(s) and/or transaction(s).

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except, as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Covered Person, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against Covered
Person to the extent Covered Person has otherwise received payment (under any
insurance policy, Parent’s Articles of Association, the separate deed of
indemnification which Covered Person has with Parent or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

11



--------------------------------------------------------------------------------

14. Assignability; Binding Effect. This Agreement is not assignable by either
the Company or Covered Person without the prior written consent of the other and
any attempt to assign this Agreement without such consent shall be void and of
no effect. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation, or
otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Covered Person, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The indemnification provided under this Agreement shall continue as
to Covered Person for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he may
have ceased to serve in such capacity at the time of any Proceeding or is
deceased and shall inure to the benefit of the heirs, executors, administrators,
legatees and assigns of such a person.

15. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broadly as is
enforceable.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware with respect to all other
matters, issues and questions, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

17. Counterparts. This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of both the Company and Covered
Person), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects as an original
agreement and shall be considered to have the same binding legal effects as if
it were the original signed version thereof delivered in person. At the request
of either the Company or Covered Person, the other party shall re-execute
original forms thereof and deliver them to the requesting party. Neither the
Company nor Covered Person shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature was
transmitted or communicated through the use of facsimile machine or other
electronic means as a defense to the formation of an agreement and both the
Company and Covered Person forever waive any such defense.

 

12



--------------------------------------------------------------------------------

18. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to Parent
and the Company at:

Pentair plc

Arthur Cox Building

Earlsfort Centre

Earsfort Terrace

Dublin 2

Ireland

Attention: Secretary

and

Pentair Management Company

5500 Wayzata Blvd, Suite 800

Golden Valley, Minnesota

Attention: General Counsel

And to Covered Person at:

[Name, Address]

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the day of actual receipt.

19. Interpretation. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” shall be construed to have the same meaning and effect as the inclusive
term “and/or”. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth therein)
and (ii) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

[The remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

PENTAIR MANAGEMENT COMPANY By:       Name:   Title: By:       Name:   Title:
COVERED PERSON  

 

14